Respondent made claim for compensation for injuries sustained by him by accident arising out of and in the course of his employment by defendant, Mrs. F.C. Smith, doing business as Blue Arrow Cafe. The Industrial Accident Board made an award of compensation in favor of claimant, from which State Insurance Fund has appealed. It makes ten assignments of error. We find it necessary to discuss only assignment numbered VIII, wherein appellant asserts: "The Board erred in failing to find that the employment in this matter was casual."
Injury arising from an industrial accident, while the employee is engaged in casual employment, is not made compensable by the Workmen's Compensation Law unless, prior to the accident, the employer elected, in writing, *Page 187 
filed with the Industrial Accident Board, that the provisions of the law shall apply to it. Idaho Code Annotated, sec.43-904, provides:
"43-904. Employments not covered — Election of coverage. — None of the provisions of this act shall apply to:
"* * * *
"3. Casual employment;
"* * * *
"Unless prior to the accident for which the claim is made, the employer had elected in writing filed with the board, that the provisions of the act shall apply."
That section excludes "casual employment" not a "casual, or occasional, employee" from the application of the Workmen's Compensation Law. (Flynn v. Carson, 42 Idaho 141, 243 P. 818;Orr v. Boise Cold Storage Co., 52 Idaho 151, 12 P.2d 270.)
Respondent's testimony shows that Mrs. Smith was the owner of four or five buildings in Twin Falls, which she rented to others for business purposes; that she employed him to repair these buildings when they needed repair; that his employment by her was not steady, but irregular, depending on one or more of the buildings needing to be repaired; that during the time the understanding and agreement existed between them, that he should repair the buildings when they required it, he worked for people other than Mrs. Smith and "If I was busy they most generally waited for me. They have waited as long as three weeks." The employment was at irregular intervals, depending on uncertain contingencies, and the amount of compensation depended on the length of time the employee was occupied at it. The injury for which respondent seeks compensation was the result of an accident which occurred while he was repairing a ceiling in a building owned by Mrs. Smith and occupied by her tenant who was engaged in a dry cleaning business, known as the "Royal Cleaners." Mrs. Smith had not elected that the provisions of the workmen's compensation law should apply to that employment.
It was casual employment within the meaning of sec. 43-904, subd. 3, of our code as construed by this court. (Orr v. BoiseCold Storage Co., above cited; Rabideau v. Cramer, 59 Idaho 154,81 P.2d 403; Dawson v. Joe Chester Artificial Limb Co.,62 Idaho 508, 112 P.2d 494; and Ross v. Reynolds, 64 Idaho 87,127 P.2d 775.) *Page 188 
This conclusion makes a discussion of the other assignments of error unnecessary.
The order appealed from is reversed, with costs to appellant.
Budge and Ailshie, JJ., concur.